Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. 
On Pg. 9 lines 18-30, the applicant argues that the prior art Ekman does not teach “a release mechanism for releasing the plunger from the sleeve”. The examiner does not find this to be persuasive. It is interpreted that that “releasing the plunger from the sleeve” will allow the plunger to move from a first position within the sleeve to a second position. This is taught within Ekman (Pg. 18 lines 12-25).  
Applicant’s arguments, see Pg. 10 lines 4-14, filed 11/3/2021, with respect to original claim 4 (now amended into independent claim 1) have been fully considered and are persuasive.  The USC 102(a)(1) rejection of 8/12/2021 has been withdrawn. 
The objections to the specification of 8/12/2021 have been withdrawn.
The objections to the drawings of 8/12/2021 have been withdrawn.
Drawings
The drawings were received on 11/3/2021.  These drawings are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas J Keating on 1/7/2022.
The application has been amended as follows: 
Claims 8-10 have been canceled
Claim 15 line 1, “according to claim 8” is replaced with “according to claim 2”
Claim 16 line 1, “according to claim 9” is replaced with “according to claim 3”
Claim 17 line 1, “according to claim 10” is replaced with “according to claim 7”
Claims 2-3, 5-7, 11-20 line 1, “An injection device” is replaced with “The injection device”

Reasons for Allowance
Claims 1-3, 5-7, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose singly or in combination before the effective filing date, the claimed injection device for delivering a medicament from a syringe. 
The closest prior art of record is Ekman (WO 2011101381). Ekman teaches an injection device for delivering a medicament from a syringe contained, in use, within a housing of the device, the device being configured to move the syringe through the housing to cause insertion of a needle of the syringe into a user's skin and to subsequently move a bung of the syringe through a syringe body to deliver medicament through the needle, the device comprising: a plunger for engaging with said bung; a sleeve located around the plunger; an insertion spring biasing the sleeve relative to the housing; a delivery spring biasing the plunger relative to the sleeve; a release mechanism for releasing the sleeve from the housing to commence insertion and for releasing the plunger from the sleeve, following insertion, to commence delivery of the 
Ekman does not teach singly or in combination, the injection device wherein said release mechanism comprises features fixed relative to the housing and being in engagement with said screw thread prior to and during insertion, and being disengaged with the screw thread following insertion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783